

	

		II

		108th CONGRESS

		2d Session

		S. 2790

		IN THE SENATE OF THE UNITED STATES

		

			September 10, 2004

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To provide for the conveyance of certain public land in

		  northwestern New Mexico by resolving a dispute associated with coal preference

		  right lease interests on the land. 

	

	

		1.Short

			 title

			This Act may be cited as the

			 Bisti PRLA Dispute Resolution

			 Act.

		

			2.

			Withdrawal of coal preference right lease applications

			

				(a)

				In general

				Notwithstanding any other provision of law, if any of the coal

			 preference right lease applications captioned NMNM 3752, NMNM 3753, NMNM 3754,

			 NMNM 3755, NMNM 3835, NMNM 3837, NMNM 3918, NMNM 3919, NMNM 6802, NMNM 7235 and

			 NMNM 8745 are withdrawn by the holder or holders of the applications, the

			 Secretary of the Interior, acting through the Bureau of Land Management

			 (referred to in this Act as the Secretary), shall issue under

			 section 4(a)(2) to each such holder or holders a certificate of bidding rights

			 (in such form and manner as provided for under regulations promulgated by the

			 Secretary under the Mineral Leasing

			 Act (30 U.S.C. 181 et seq.))

			 that constitutes the combined fair market value, as determined under section 3,

			 of the coal reserves for each coal preference right lease application withdrawn

			 by the holder.

			

				(b)

				Relinquishment

				The relinquishment of all rights associated with the coal

			 preference lease applications withdrawn shall be effective on the date of the

			 issuance of the certificate of bidding rights under section 4(a)(2).

			

				(c)

				No adjudication

				The withdrawals and issuances required under subsection (a) shall

			 occur without any further adjudication of coal preference right lease

			 applications by the Secretary.

			

			3.

			Method for determining fair market value

			

				(a)

				In general

				Notwithstanding any other provision of law, this section shall

			 apply to the issuance of a certificate of bidding rights under section

			 4(a)(2).

			

				(b)

				Value of coal reserves

				

					(1)

					In general

					The fair market value of the coal reserves of any coal preference

			 right lease application withdrawn under section 2(a) shall be determined by the

			 panel established under paragraph (2).

				

					(2)

					Panel

					(A)EstablishmentNot

			 later than 30 days after the date of enactment of this Act, the Secretary shall

			 establish a panel to determine the fair market value of the coal reserves of

			 any coal preference right lease applications withdrawn under section

			 2(a).

					(B)MembershipThe

			 panel shall be composed of 3 representatives, of whom—

						

							(i)

							1 representative shall be appointed by the Secretary;

						

							(ii)

							1 representative shall be appointed by the holder of the

			 preference right lease application; and

						

							(iii)

							1 representative shall be appointed by the Governor of the State

			 of New Mexico.

						(3)Mineral

			 appraiserThe Secretary shall contract with a qualified coal

			 reserve appraiser to assist the panel established under paragraph (2)(A) in

			 determining the fair market value of a coal reserve.

				(4)

					Supplemental informationIn determining the fair

			 market value of a coal reserve, the panel may supplement any information

			 provided to the panel, as the panel determines to be appropriate.

				(5)DeterminationNot

			 later than 75 days after the date on which the panel is established under

			 paragraph (2)(A), the panel shall submit to the Secretary the determination of

			 the panel with respect to the fair market value of a coal reserve of any coal

			 preference right lease application withdrawn by the holder.

				

			4.

			Issuance of patents to relinquished preference right lease

			 applications

			

				(a)

				In general

				Notwithstanding any other provision of law, not later than 120

			 days after the withdrawal of a coal preference right lease application, the

			 Secretary shall—

				(1)issue to the

			 Navajo Nation patents to the land, including the mineral estate, subject to the

			 coal preference right lease application withdrawn—

					(A)in full and final

			 satisfaction of the right of the Navajo Nation to select land in New Mexico

			 under section 11 of the Navajo–Hopi Land Settlement Act of 1974 (25 U.S.C. 640d–10);

			 and

					(B)to facilitate

			 land consolidation and facilitate mineral development in northwest New Mexico;

			 and

					(2)issue a

			 certificate of bidding rights in the amount of the fair market value determined

			 under section 3.

				

				(b)

				Enforcement

				The duties of the Secretary under this section shall be

			 considered nondiscretionary and enforceable in a mandamus proceeding brought

			 under section 1361 of title 28, United States Code.

			

			5.

			Use of exchange bidding rights

			

				(a)

				In general

				Notwithstanding any other provision of law—

				

					(1)

					a certificate of bidding rights issued under section 4(a)(2)

			 shall—

					

						(A)

						be subject to such procedures as the Secretary may establish

			 pertaining to notice of transfer and accountings of holders and their

			 balances;

					

						(B)

						be transferable by the holder or holders of the certificate of

			 bidding rights in whole or in part; and

					

						(C)

						constitute a monetary credit that, subject to paragraph (2), may

			 be applied, at the election of the holder or holders of the certificate of

			 bidding rights, against—

						

							(i)

							rentals, advance royalties, or production royalties payable to

			 the Secretary under Federal coal leases; and

						

							(ii)

							bonus payments payable to the Secretary in the issuance of a

			 Federal coal lease or Federal coal lease modification under the coal leasing

			 provisions of the Mineral Leasing Act

			 (30 U.S.C. 181 et seq.);

			 and

						

					(2)

					in a case in which a certificate of bidding rights issued under

			 section 4(a)(2) is applied by the holder or holders of the certificate of

			 bidding rights as a monetary credit against a payment obligation under a

			 Federal coal lease, the holder or holders—

					

						(A)

						may apply the bidding rights only against 50 percent of the

			 amount payable under the lease; and

					

						(B)

						shall pay the remaining 50 percent as provided for under the

			 lease in cash or cash equivalent.

					

				(b)

				Payment under lease obligations

				Any payment of a Federal coal lease obligation by the holder or

			 holders of a certificate of bidding rights issued under section 4(a)(2)—

				

					(1)

					shall be treated as money received under

			 section 35 of the

			 Mineral Leasing Act (30 U.S.C. 191);

			 but

				

					(2)

					shall be credited and redistributed by the Secretary only as

			 follows:

					

						(A)

						50 percent of the amount paid in cash or its equivalent shall

			 be—

						

							(i)

							distributed to the State in which the lease is located;

			 and

						

							(ii)

							treated as a redistribution under

			 section 35 of the

			 Mineral Leasing Act (30 U.S.C. 191).

						(B)50 percent of the amount

			 paid through a crediting of the bidding rights involved shall be treated as a

			 payment that is subject to redistribution under that section to the Reclamation

			 and Miscellaneous Receipts accounts in the Treasury.

					

